 

Pe SEMI a to tO ce err rere rete |

FILED

AO 245B (CASD Rey, 1/19) Judgment in a Criminal Case moe

OCT 36 2019

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA. {| soy ticen Gece SES OURT in
BY ¥s ke

DEPUTY |
UNITED STATES OF AMERICA JUDGMENT IN AC oo
Vv. (For Offenses Committed On or After November 1, 1987)

ROMMEL RIOS-SOTELO (5)

 
 

 

 

 

Case Number: 3:19-CR-02550-JLS

Gary Paul Burcham

 

, Defendant’s Attorney
USM Number 75451-298
U-
’ THE DEFENDANT:

 

pleaded guilty to count(s) 9 of the Information -

[1] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense __ Count
8:1326 - Attempted Reentry Of Removed Alien (Felony) 9
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

LJ The defendant has been found not guilty on count{s)

 

CL] Count(s) is dismissed on the motion of the United States.

 

Bx Assessment : $100.00 imposed

CL] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22:

x] No fine CL) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

October 25, 2019

Date of Imposition of ere

ON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

 

 
r :
|

 

AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

 

| DEFENDANT: | ROMMEL RIOS-SOTELO (5) _ Judgment - Page 2 of 2
| CASE NUMBER: 3:19-CR-02550-JLS

IMPRISONMENT

The defendant is hereby commnitted to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
13 months and 1 day

oOo

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
L] at . A:M. . on

 

 

1 asnotified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: ,

Conor before
C1 as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

 

, with a certified copy-of this judgment.

 

UNITED STATES MARSHAL .

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-02550-JLS

 
